DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
The abstract is written in claim form and need to be written in narrative form. The specification title is not descriptive.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach a position detection method for a scale as claimed, the position detection method comprising: obtaining, by a processor and at the same position of the scale, a first phase value of a first signal that repetitively changes by a first cycle number per predetermined displacement of the scale, a second phase value of a second signal that repetitively changes by a second cycle number larger than the first cycle number per the predetermined displacement of the scale, and a third phase value of a third signal that repetitively changes by a third cycle number larger than the second cycle number per the predetermined displacement of the scale; more specifically in combination with selecting, by the processor, one cycle corresponding to the first phase value from cycles of the second cycle number in the second signal; selecting, by the processor and from cycles of the third cycle number in the third signal, one cycle corresponding to the second phase value and the cycle selected from the cycles of the second cycle number; obtaining, by the processor, a fourth phase value of the third signal corresponding to the second phase value of the cycle selected from the cycles of the second cycle number; and obtaining, by the processor, a position of the scale by using the third phase value and the fourth phase value.
Claims 2-11and 17 are allowed because of their dependency on claim 1.
In regards to claim 12, the prior art of record individually or in combination fails to teach a position detection apparatus as claimed comprising: a processor; a scale; and a detection portion configured to output a signal corresponding to a position of the scale to the processor, wherein the processor obtains, at the same position of the scale, a first phase value of a first signal that repetitively changes by a first cycle number per predetermined displacement of the scale, a second phase value of a second signal that repetitively changes by a second cycle number larger than the first cycle number per the predetermined displacement of the scale, and a third phase value of a third signal that repetitively changes by a third cycle number larger than the second cycle number per the predetermined displacement of the scale, more specifically in combination with selects, from cycles of the second cycle number in the second signal, one cycle corresponding to the first phase value, and, from cycles of the third cycle number in the third signal, one cycle corresponding to the second phase value and the cycle selected from the cycles of the second cycle number, obtains a fourth phase value of the third signal corresponding to the second phase value of the cycle selected from the cycles of the second cycle number, and obtains the position of the scale on a basis of the third phase value and the fourth phase value.
Claims 13-16 are allowed because of their dependency on claim 12.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonezawa (US 20150115142) teaches an encoder with a processor for calculating an error in an output signal (abstract, fig. 8, paragraphs 101-109), the error is determined by a number of cycles (N1max) along a total length of a scale (Lmax), a relative position signal (Inc) and a Vernier signal (Pv1) (paragraphs 101-109), but does not specifically teach the steps described in claims 1 and 12.
Nagura (JP 2014048145) teaches an encoder for detecting relative position of a scale (abstract, fig. 9 and 19), the relative position is determined separating periodic signal components from regions (23, 24, 29) on the scale (fig. 9), then calculating a phase signal (phi1, phi2 and phi3) corresponding to each region (under description of embodiments, under embodiment 4, paragraphs 3 and 4), the phase signals (phi1, phi2 and phi3) correspond to a specific cycle number (phi1 – 128 micrometer, phi2 – 257 micrometers and phi3 - 512 micrometers) (under description of embodiments, under embodiment 4, paragraphs 1-7, fig. 9 and 19), but does not specifically teach the steps described in claims 1 and 12.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878